UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 98-1568



KARON ANN PARHAM,

                                              Plaintiff - Appellant,

          versus


STATE OF NORTH CAROLINA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-98-216-H-5)


Submitted:   July 30, 1998                 Decided:   August 25, 1998


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se. Lars Franklin Nance, Michael F.
Easley, Robert Michael Curran, OFFICE OF THE ATTORNEY GENERAL OF
NORTH CAROLINA, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karon Parham seeks to appeal the district court’s order deny-

ing relief on her civil complaint alleging errors made during a

Nash County, North Carolina, Superior Court proceeding. We have

reviewed the record and the district court’s opinion and find no

reversible error. Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal on the reasoning of the district

court.   Parham   v.   North   Carolina,   No.   CA-98-216-H-5   (E.D.N.C.

Mar. 27, 1998). We deny Parham’s motions to produce evidence and to

command attendance at hearing. We deny Parham’s motion for oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                 DISMISSED




                                     2